Beck, P. J.
A motion to dismiss the writ of error in this case, based upon the ground that the same was not filed in the office of the clerk of the superior court within fifteen days from the date of the certificate of the trial judge, must be sustained. “Within fifteen days from the date of the certificate of the judge, the bill of exceptions shall be filed in tlie office of the clerk of the court where the case was tried.” Code, §. 6167; Seaboard Air-Line Ry. Co. v. Wheat, 117 Ga. 751 (45 S. E. 77); King v. State, 169 Ga. 15 (149 S. E. 650). The date of the certification by the judge in this case was December 17, 1929, and the bill of exceptions thus certified was filed in the office of the clerk of the superior court on January 3, 1930. The filing was therefore not within the time prescribed *843by the statute, and this court is without jurisdiction of the case. The judge, certifies that he did not mail the bill of exceptions until December 19, 1929, and it was received by counsel for defendant, the plaintiff in error, on December 20, 1929. There is nothing to show that he did not have ample time to file the bill of exceptions within the time prescribed by the statute. Under the statute and the authorities cited, the writ of error must be

Dismissed.


All the Justices concur.